Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 9-14 are pending as of the response and amendments filed on 1/26/22. Claims 1-8 were previously canceled, claims 13-14 have been newly added. 
The 103 rejection over Cortopassi is withdrawn in consideration of the amended claims.
Claims 9-14 are allowed. 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the claimed method of treating a disease or symptom caused by mitochondrial dysfunction, wherein the disease is selected from Leigh syndrome or MELAS comprising administering a compound of formula I-1, I-2, or I-3, administered alone, is not taught or suggested by the prior art. Cortopassi, US 20140142095 (of previous record); and de Roulet, US 20170190704 represent the closest prior art. Cortopassi teaches treatment of neurodegenerative diseases including Leigh syndrome or MELAS, and teaches such compounds to be administered for treatment to include phenothiazines such as methylene blue and analogs thereof, however, treatment with a compound selected from  formula I-1, I-2, or I-3, administered alone as an active agent, is not taught or suggested. de Roulet teaches apomorphine (I-1) in a combination therapy with bicyclic ring nitrogen containing compounds for treating mitochondrial diseases such as Leigh syndrome or MELAS, but treatment of Leigh syndrome or MELAS comprising administering apomorphine alone is not taught or suggested. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the 

Conclusion
Claims 9-14 are allowed. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH PIHONAK whose telephone number is (571)270-7710. The examiner can normally be reached Monday-Friday 9:00-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kortney Klinkel can be reached on 571-270-5239. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic 

SARAH . PIHONAK
Primary Examiner
Art Unit 1627



/SARAH PIHONAK/Primary Examiner, Art Unit 1627